                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND
                                    Southern Division

ROBERT ROTHMAN, et al.

                       Plaintiffs,                   FILED UNDER SEAL

        – against –
                                                     Case No. PJM-20-3290
DANIEL SNYDER

                       Defendant,



                MEMORADUM OF REASONING AND AUTHORITIES IN
                 SUPPORT OF PLAINTIFFS’ EX PARTE MOTION TO
               SHORTEN TIME ON PLAINTIFFS’ EMERGENCY MOTION
                  FOR A TEMPORARY RESTRAINING ORDER AND
                   PRELIMINARY INJUNCTION AND PLAINTIFFS’
                 EMERGECY MOTION FOR PROTECTIVE ORDERS

   Plaintiffs Robert Rothman, Dwight Schar, and Frederick Smith (“Plaintiffs”) respectfully

submit this Memorandum of Reasoning and Authorities in Support of Plaintiffs’ Ex Parte Motion

to Shorten Time on Plaintiffs’ Emergency Motion for a Temporary Restraining Order and

Preliminary Injunction and Emergency Motion for Protective Orders (“Ex Parte Motion”).

   I.      Introduction

        Through the above-captioned action, Plaintiffs’ seek (among other things) to enjoin

Defendant Daniel Snyder (“Mr. Snyder”), the CEO and majority stockholder of Washington

Football, Inc. (“WFI”) - which owns the NFL professional football team currently known as the

Washington Football Team – from certain actions relating to the sale of Plaintiffs’ interests in WFI.

        Plaintiffs have moved, through their contemporaneously filed (1) Plaintiffs’ Emergency

Motion for a Temporary Restraining Order and Preliminary Injunction (“Emergency TRO/PI

Motion”) and (2) Plaintiffs’ Emergency Motion for a Protective Orders (“Emergency PO Motion”)


                                                 1
(collectively, the “Emergency Motions”) (collectively, the “Emergency Motions”), to

immediately enjoin certain improper actions by Mr. Snyder and to have first a temporary and then

permanent protective order entered in this action, as detailed in the Emergency Motions, which are

incorporated into this instant Ex Parte Motion by reference herein.

          Through the instant Ex Parte Motion, Plaintiffs seek this Court to order the procedural

steps necessary for Plaintiffs to obtain the relief described in the Emergency Motions.

   II.       Notice

          On November 13, 2020, within forty minutes of receiving the executed summons from this

Court’s Clerk’s Office, Plaintiffs’ undersigned counsel provided the executed summons,

complaint, motion to seal, and all pleadings filed by Plaintiffs that day to counsel for Mr. Snyder

(Mr. Andrew Levander) via e-mail (at andrew.levander@dechert.com) requesting that counsel for

Mr. Snyder accept service on Mr. Snyder’s behalf.

          On November 15, 2020, counsel for Mr. Snyder (Mr. Andrew Levander) informed

Plaintiffs’ undersigned counsel via e-mail that: “We will accept service without waiver of any

defenses other than service and on the understanding we have 45 days from today to respond.”

          On November 16, 2020, contemporaneous with the filing this instant Ex Parte Motion,

Plaintiffs’ undersigned counsel provided counsel for Mr. Snyder (Mr. Andrew Levander) via e-

mail (at andrew.levander@dechert.com) with a copy of this instant Ex Parte Motion and all related

pleadings associated with the Emergency Motions.

   III.      Discussion

          A shortened briefing schedule and accelerated hearing dates related to Plaintiffs’

Emergency Motions is required for the Plaintiffs to obtain the necessary immediate injunctive and

emergency relief for the reasons stated in the Emergency Motions.



                                                 2
       This Court has the authority to shorten the time for Defendant to respond to the Emergency

Motions. See, e.g., CIENA Corp. v. Jarrard, 203 F.3d 312, 319 (4th Cir. 2000) (“broad discretion

is given to the district court to manage the timing and process for entry of all interlocutory

injunctions – both TROs and preliminary injunctions – so long as the opposing party is given a

reasonable opportunity, commensurate with the scarcity of time under the circumstances, to

prepare a defense and advance reasons why the injunction should not issue.”). Further, this Court

can address the time requirements for injunctive relief ex parte. See 4B Wright, Miller & Kane,

Fed. Prac. & Proc. Civ. § 1169 at 582 (“An application to vary the time requirement [for addressing

motions] may be heard ex parte.”). The essential requirement in determining a schedule for

Plaintiffs’ Emergency Motions is that Defendant be given a fair opportunity to oppose the

application and to prepare for such opposition. See DOL v. Wolf Run Mining Co., 452 F.3d 275,

283 (4th Cir. 2006) (Fourth Circuit has “focus[ed] not on a specific time period but on whether the

opposing party had a fair opportunity to oppose” preliminary injunction motion).

       First, as described within the Emergency TRO/PI Motion, time is of the essence for this

Court to address the injunctive relief requested by Plaintiffs therein. Plaintiffs have deadlines

within the next eight days which are needed to be met in order for them to fulfill their obligations

to move forward with the Letter of Intent that is the subject of this instant lawsuit. Thus, as

described within the Emergency TRO/PI Motion, a delay of even a few days of Plaintiffs’ ability

to move forward regarding the Letter of Intent is critical.

       Second, as described within the Emergency PO Motion, time is of the essence for this Court

to address the public dissemination of sealed pleadings. As noted within the Emergency PO

Motion, within hours of the filing of and sealing of the instant action, the New York Times was

provided with a copy of the sealed Complaint. Thus, as described within the Emergency PO



                                                  3
Motion, a delay of even a few days of Plaintiffs’ ability to keep these pleadings confidential is

critical.

          The modified response deadlines and hearing dates described herein would allow Plaintiffs

to obtain the immediate injunctive relief sought within the Emergency Motions and give Defendant

a fair opportunity to oppose the Emergency Motions.

    IV.      Requested Relief

          For the reasons set forth herein, and as described in the Emergency TRO/PI Motion (and

accompanying Memorandum) and the Emergency PO Motion (and accompanying Memorandum)

Plaintiffs respectfully request that this Court set a schedule as follows:

          (1) The Hearing on Plaintiffs’ request for an immediate temporary restraining order and

             emergency temporary protective order within Plaintiffs’ Emergency Motions be set as

             soon as possible.

          (2) Defendant to file and serve his opposition (via e-mail) to Plaintiffs’ request for a

             preliminary injunction within Plaintiffs’ Emergency Motion no later than 3:30 PM on

             Friday, November 20, 2020,

          (3) Defendant to file and serve his opposition (via e-mail) to Plaintiffs’ request for a

             permanent protective order within Plaintiffs’ Emergency Motions no later than 3:30

             PM on Friday, November 20, 2020;

          (4) Plaintiffs to file and serve their reply (via e-mail) to any opposition filed no later than

             3:30 PM on Monday, November 23, 2020;

          (5) The Hearing on Plaintiffs’ request for a preliminary injunction and request for a

             permanent protective order be set on Tuesday, November 24, 2020.




                                                     4
Dated: November 16, 2020   Respectfully submitted,
       Bethesda, MD

                                        /s/
                           Adam L. Van Grack (D. Md. Bar No. 17976)
                           Theodore B. Kiviat (D. Md. Bar No. 29019)
                           Longman & Van Grack LLC
                           10411 Motor City Drive, Suite 750
                           Bethesda, MD 20817
                           (301) 291-7156 (tel.)
                           (301) 291-5028 (fax)
                           avangrack@lvglawfirm.com
                           tkiviat@lvglawfirm.com


                           Stephen R. Neuwirth (pro hac vice pending)
                           Julia M. Beskin (pro hac vice pending)
                           Jeremy Baldoni (pro hac vice pending)
                           Quinn Emanuel Urquhart & Sullivan, LLP
                           51 Madison Avenue, 22nd Floor
                           New York, New York 10010
                           (212) 849-7000 (tel.)
                           (212) 849-7100 (fax)
                           stephenneuwirth@quinnemanuel.com
                           juliabeskin@quinnemanuel.com
                           jeremybadloni@quinnemanuel.com

                           Jonathan Cooper (D. Md. Bar No. 21345)
                           Quinn Emanuel Urquhart & Sullivan, LLP
                           1300 I Street, NW
                           Suite 900
                           Washington, DC 20005
                           (202) 538-8000 (tel.)
                           (202) 538-8100 (fax)
                           jonathancooper@quinnemanuel.com

                           Attorneys for Plaintiffs




                           5
                                 CERTIFICATE OF SERVICE

               I hereby certify that on November 16, 2020, I electronically filed the foregoing

Memorandum of Reasoning and Authorities in Support of Plaintiffs’ Ex Parte Motion to Shorten

Time on Plaintiffs’ Emergency Motion for a Temporary Restraining Order and Preliminary

Injunction and Emergency Motion for Protective Orders (“Memo”) via e-mail to

christine.coogle@mdd.uscourts.gov and mdddb_civil_sealed@uscourts.gov, a copy of the instant

Memo was provided to Andrew Levander via electronic mail at andrew.levander@dechert.com

whom I understand is Counsel for Defendant Snyder. Pursuant to the Court’s procedures, I intend to

cause paper copies of this Memo to be deposited (under seal) in the Court’s drop box before 4:00 pm.



                                                               /s/
                                                 Adam L. Van Grack (D. Md. Bar No. 17976)
                                                 Longman & Van Grack LLC
                                                 10411 Motor City Drive, Suite 750
                                                 Bethesda, MD 20817
                                                 (301) 291-7156 (tel.)
                                                 (301) 291-5028 (fax)
                                                 avangrack@lvglawfirm.com




                                                  6
